*317After a continuance, the opinion of the Court was drawn up by
Emery J.
In this suit, a writ of entry on the plaintiff’s own seisin, and disseisin by the tenant, on the general issue pleaded, the plaintiff opened and rested his case with reading a mortgage deed from the defendant to the plaintiff, dated April 28, 1832.
This was deemed by the Judge sufficient to entitle the plaintiff to recover; and we think the decision was right.
The offer then by the defendant to shew, that the plaintiff had before conveyed the premises to Joseph S. Thompson in fee and in mortgage by deed, Sept. 30, 1829, and another conveyance in fee and in mortgage by the plaintiff to Samuel Dennet, by deed dated March 23, 1826, previous to the conveyance of the plaintiff to the defendant on the 28th April, 1832, were insufficient to maintain the defence; and the Judge was justified in rejecting the evidence.
The defendant admitted himself in possession, and was attempting to resist the operation of his own deed.

Exceptions overruled.